Motion of defendants Albert M. Sadler and Elizabeth Sadler to affirm the judgment below is denied. Motion of plaintiff’s attorney for extension of time to file an amended brief is granted, and the amended brief shall be filed within 20 days from the date of this order.
The plaintiff’s pro se motion for five days extension of time in which to file memorandum in support of objection to the motion to dismiss the appeal against Mary Adams is denied.
Motion by plaintiff’s attorney for extension of time in which to file memorandum in opposition to the motion to dismiss the appeal against Mary Adams is granted, and the memorandum in opposition shall be filed within 10 days from the date of this order.